18-01873-smb   Doc 107-4   Filed 01/21/21 Entered 01/21/21 20:57:50   Exhibit D
                                   Pg 1 of 9




                     EXHIBIT D
18-01873-smb   Doc 107-4     Filed 01/21/21 Entered 01/21/21 20:57:50                 Exhibit D
                                     EXHIBIT
                                     Pg 2 of G9

                      Post-Petition American Express Payments

   AmEx Payments
      Date       Amount            Description                       Recovery Sought
       1/1/2017     30.00 AT&T Cell Phone Plan                                      30.00

        1/1/2017     378.47 Hertz - rental car, FL, 12/24/16-                        378.47
                            01/01/17

        1/2/2016      27.72 Boston Globe Subscription                                 27.72

        1/2/2017     253.00 Amtrak - Mullaney commute                                253.00


        1/2/2017     400.00 Amtrak - Mullaney commute                                400.00


        1/5/2017     685.24 Langham Place - Mullaney                                 685.24
                            weekly NY hotel

        1/5/2017      56.61 Langham Place - Mullaney                                  56.61
                            weekly NY hotel

        1/5/2017      42.00 Parking Fees MA                                           42.00
        1/5/2017      28.00 Parking Fees MA                                           28.00
       1/10/2017     293.08 AT&T Cell Phone Plan                                     293.08

       1/11/2017      70.12 Taxi - Switzerland                  Amount corresponding to
                                                                benefit that Mullaney
                                                                received over and above
                                                                reasonably equivalent
                                                                value to Debtor to be
                                                                determined by additional
                                                                discovery, including expert
                                                                discovery.
       1/11/2017      79.22 Taxi - London                       Amount corresponding to
                                                                benefit that Mullaney
                                                                received over and above
                                                                reasonably equivalent
                                                                value to Debtor to be
                                                                determined by additional
                                                                discovery, including expert
                                                                discovery.
       1/11/2017      28.99 WSJ Subscription                                           28.99
       1/11/2017     554.95 Sofitel Hotel, London                                     276.00
18-01873-smb   Doc 107-4   Filed 01/21/21 Entered 01/21/21 20:57:50             Exhibit D
                                   EXHIBIT
                                   Pg 3 of G9
       1/12/2017    430.99 Steigenberger Bellerive au Lac Amount corresponding to
                           Hotel, Switzerland             benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
       1/12/2017     18.72 Steigenberger Bellerive au Lac Amount corresponding to
                           Hotel, Switzerland             benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
       1/12/2017     96.00 Parking Fees MA                Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
       1/12/2017     71.91 Taxi - Switzerland             Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
       1/14/2017    400.00 Amtrak - Mullaney commute                            400.00


       1/17/2017     43.00 Amtrak - Mullaney commute                            43.00


       1/18/2017    335.00 Langham Place - Mullaney                            335.00
                           weekly NY hotel

       1/18/2017     38.11 Langham Place - Mullaney                             38.11
                           weekly NY hotel

       1/18/2017     28.00 Parking Fees MA                                      28.00
       1/23/2017    316.00 Amtrak - Mullaney commute                           316.00
18-01873-smb   Doc 107-4   Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit D
                                   EXHIBIT
                                   Pg 4 of G9
       1/24/2017    526.71 Rocco Steakhouse Restaurant                526.71
                           NY

       1/24/2017     22.00 Amtrak - Mullaney commute                   22.00


       1/25/2017    335.00 Langham Place - Mullaney                   335.00
                           weekly NY hotel

       2/21/2017     27.72 Boston Globe Subscription                   27.72

       2/22/2017    335.00 Langham Place - Mullaney                   335.00
                           weekly NY hotel

       2/22/2017    276.00 Amtrak - Mullaney commute                  276.00


       2/26/2017    521.95 LinkedIn Subscription                      521.95

       2/27/2017     27.72 Boston Globe Subscription                   27.72

        3/7/2017    335.00 Langham Place - Mullaney                   335.00
                           weekly NY hotel

        3/7/2017    318.00 Amtrak - Mullaney commute                  318.00


        3/7/2017     28.00 Parking Fees MA                             28.00
        3/8/2017     44.00 Langham Place - Mullaney                    44.00
                           weekly NY hotel

       3/10/2017     28.00 Parking Fees MA                             28.00
       3/10/2017    335.00 Langham Place - Mullaney                   335.00
                           weekly NY hotel

       3/16/2017    276.00 Amtrak - Mullaney commute                  276.00


       3/22/2017    335.00 Langham Place - Mullaney                   335.00
                           weekly NY hotel

       3/22/2017     28.00 Parking Fees MA                             28.00
       3/27/2017     27.72 Boston Globe Subscription                   27.72

       3/27/2017    297.00 Amtrak - Mullaney commute                  297.00


       3/29/2017    255.00 Amtrak - Mullaney commute                  255.00


       3/31/2017     28.00 Parking Fees MA                             28.00
18-01873-smb   Doc 107-4   Filed 01/21/21 Entered 01/21/21 20:57:50          Exhibit D
                                   EXHIBIT
                                   Pg 5 of G9
       3/31/2017      6.53 Langham Place - Mullaney                           6.53
                           weekly NY hotel

       3/31/2017    335.00 Langham Place - Mullaney                         335.00
                           weekly NY hotel

        4/5/2017    255.00 Amtrak - Mullaney commute                        255.00


        4/7/2017     19.07 Uber to Harvard Event                             19.07

       4/12/2017    385.00 Langham Place - Mullaney                         385.00
                           weekly NY hotel

       4/12/2017     16.33 Langham Place - Mullaney                          16.33
                           weekly NY hotel

       4/12/2017     28.00 Parking Fees MA                                   28.00
       4/17/2017    340.00 Amtrak - Mullaney commute                        340.00


       4/20/2017    470.15 Langham Place - Mullaney                         470.15
                           weekly NY hotel

       4/20/2017     28.00 Parking Fees MA                                   28.00
       4/21/2017    338.00 Amtrak - Mullaney commute                        338.00


       4/24/2017     27.72 Boston Globe Subscription                         27.72

       4/25/2017    385.00 Langham Place - Mullaney                         385.00
                           weekly NY hotel

       4/25/2017     28.00 Parking Fees MA                                   28.00
       4/27/2017    297.00 Amtrak - Mullaney commute                        297.00


        5/2/2017    400.13 Zuma Restaurant, NY         Amount corresponding to
                                                       benefit that Mullaney
                                                       received over and above
                                                       reasonably equivalent
                                                       value to Debtor to be
                                                       determined by additional
                                                       discovery, including expert
                                                       discovery.
        5/4/2017     42.00 Parking Fees MA                                    42.00
        5/4/2017    770.00 Langham Place - Mullaney                          770.00
                           weekly NY hotel

        5/7/2017     32.99 WSJ Subscription                                  32.99
18-01873-smb   Doc 107-4   Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit D
                                   EXHIBIT
                                   Pg 6 of G9
        5/9/2017    105.48 Amazon.com - Office Supplies               105.48

        5/9/2017    361.00 Amtrak - Mullaney commute                  361.00


       5/10/2017    250.48 AT&T Cell Phone Plan                       250.48

       5/11/2017    385.00 Langham Place - Mullaney                   385.00
                           weekly NY hotel

       5/11/2017     28.00 Parking Fees MA                             28.00
       5/16/2017    317.00 Amtrak - Mullaney commute                  317.00


       5/18/2017     49.00 Langham Place - Mullaney                    49.00
                           weekly NY hotel

       5/18/2017    385.00 Langham Place - Mullaney                   385.00
                           weekly NY hotel

       5/18/2017     28.00 Parking Fees MA                             28.00
       5/22/2017     27.72 Boston Globe Subscription                   27.72

        6/8/2017     32.99 WSJ Subscription                            32.99
        6/8/2017    284.00 Amtrak - Mullaney commute                  284.00


       6/10/2017    198.68 AT&T Cell Phone Plan                       198.68

       6/14/2017    385.00 Langham Place - Mullaney                   385.00
                           weekly NY hotel

       6/14/2017      1.08 Langham Place - Mullaney                     1.08
                           weekly NY hotel

       6/14/2017      4.36 Langham Place - Mullaney                     4.36
                           weekly NY hotel

       6/14/2017     44.00 Parking Fees RI                             44.00
       6/16/2017    325.00 Amtrak - Mullaney commute                  325.00


       6/20/2017     19.00 Train to RI                                 19.00
       6/20/2017    385.00 Langham Place - Mullaney                   385.00
                           weekly NY hotel

       6/22/2017    325.00 Amtrak - Mullaney commute                  325.00


       6/27/2017     19.00 Train to RI                                 19.00
18-01873-smb   Doc 107-4    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit D
                                    EXHIBIT
                                    Pg 7 of G9
       6/27/2017    385.00 Langham Place - Mullaney                    385.00
                           weekly NY hotel

       6/27/2017      9.80 Langham Place - Mullaney                      9.80
                           weekly NY hotel

        7/8/2017    303.00 Amtrak - Mullaney commute                   303.00


        7/8/2017     32.99 WSJ Subscription                             32.99
       7/10/2017    181.05 AT&T Cell Phone Plan                        181.05

       7/12/2017     44.00 Parking Fees RI                              44.00
       7/12/2017    355.00 Langham Place - Mullaney                    355.00
                           weekly NY hotel

       7/12/2017     47.91 Langham Place - Mullaney                     47.91
                           weekly NY hotel

       7/13/2017    283.00 Amtrak - Mullaney commute                   283.00


       7/24/2017    244.00 Amtrak - Mullaney commute                   244.00


       7/31/2017     58.29 Amazon - merchandise                         58.29

       7/31/2017    239.14 Zuma Restaurant NY                          239.14

        8/1/2017    355.00 Langham Place - Mullaney                    355.00
                           weekly NY hotel

        8/1/2017     20.69 Langham Place - Mullaney                     20.69
                           weekly NY hotel

        8/1/2017     19.00 Train to RI                                  19.00
        8/5/2017    284.00 Amtrak - Mullaney commute                   284.00


        8/8/2017     32.99 WSJ Subscription                             32.99
        8/8/2017    219.00 I Trulli Restaurant NYC                     219.00

        8/9/2017    355.00 Langham Place - Mullaney                    355.00
                           weekly NY hotel

        8/9/2017     56.63 Langham Place - Mullaney                     56.63
                           weekly NY hotel

        8/9/2017     44.00 Parking Fees RI                              44.00
       8/10/2017    166.00 AT&T Cell Phone Plan                        166.00
18-01873-smb   Doc 107-4      Filed 01/21/21 Entered 01/21/21 20:57:50     Exhibit D
                                      EXHIBIT
                                      Pg 8 of G9
       8/14/2017     284.00 Amtrak - Mullaney commute                     284.00


       8/17/2017      66.00 Parking Fees RI                                66.00
       8/18/2017    1112.91 Langham Place - Mullaney                     1112.91
                            weekly NY hotel

       8/26/2017     297.00 Amtrak - Mullaney commute                     297.00


       8/30/2017       7.00 Parking Fees MA                                 7.00
       8/31/2017     355.00 Langham Place - Mullaney                      355.00
                            weekly NY hotel

        9/5/2017     317.00 Amtrak - Mullaney commute                     317.00


        9/7/2017      28.00 Parking Fees MA                                28.00
        9/8/2017      32.99 WSJ Subscription                               32.99
        9/8/2017     317.00 Amtrak - Mullaney commute                     317.00


       9/10/2017     181.00 AT&T Cell Phone Plan                          181.00

       9/12/2017     425.00 Langham Place - Mullaney                      425.00
                            weekly NY hotel

       9/12/2017      10.89 Langham Place - Mullaney                       10.89
                            weekly NY hotel

       9/12/2017      28.00 Parking Fees MA                                28.00
       9/22/2017     297.00 Amtrak - Mullaney commute                     297.00


       9/25/2017       7.00 Parking Fees MA                              7.00
   Total                                                            23,330.90



   TOTAL FOR ALL CATEGORIES                   $23,330.90
18-01873-smb     Doc 107-4     Filed 01/21/21 Entered 01/21/21 20:57:50       Exhibit D
                                        EXHIBIT
                                       EXHIBIT
                                       Pg 9 of G9
                                          DH

                       Post-Petition TransfersTransfer to Mullaney

    Mullaney Salary and Bonus Payments(Unearned)
     Payment Date                      Payment Type                  Amount
    Sep-17                 Salary (per Employment Agreement)                        237,550.00
    Oct-17           Salary (per Employment Agreement)                 158,283.32
                                                                       158,333.32
     TOTAL                                                             395,833.32
                                                                       158,333.32

  Other Expenses
      Payment Date                       Ledger Note                       Amount
  2/28/2017            Payment to Mullaney                                       942.48
  TOTAL                                                                          942.48

  American Express Expenses
   Payment Date Range                    Payment Type                      Amount
  12/28/2016 -
  9/26/2017             American Express                                        59,517.70
  TOTAL                                                                         59,517.70



    TOTAL FOR ALL CATEGORIES
                                                                     $456,293.50
    158,333.32
